Case 3:20-cv-00098-REP Document 224 Filed 04/29/20 Page 1 of 1 PagelD# 4614

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division
STEVES AND SONS, INC.,
Plaintiff,
Vv. Civil Action No. 3:20-cv-98

JELD-WEN, INC.,

Defendant.

ORDER
For the reasons set forth on the record during the April 28,
2020 conference call, it is hereby ORDERED that the ORDER (ECF No.
197) issued on April 23, 2020 is extended until 12:00 PM on
Thursday, April 30, 2020.

It is so ORDERED.

/s/ REP

Robert E. Payne
Senior United States District Judge

Richmond, Virginia
Date: AprilAg®, 2020
